DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 20, 22 and 24-31.

Applicants' arguments, filed 09/07/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 20, 22, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiscella (US 3,282,792, Nov. 1, 1966) in view of Yasushi et al. (JP 2005187330 A, Jul. 14, 2005).
Fiscella discloses a liquid dentifrice comprising 0.1 to 2.0 wt. % stannous fluoride (i.e. source of ionic tin), 0.1 to 5 wt. % hydroxyl substituted aliphatic di- or tri-carboxylic acid or salt thereof, and 60.1 to 92 wt. % water (col. 5, lines 1-6). The preferred acids are citric, tartaric, malic and tartronic acids and their water-soluble salts (col. 1, lines 59-60). Stannous salt, such as stannous fluoride, is used as an active ingredient in oral compositions to retard dental caries (col. 1, lines 27-29). However, stannous fluoride has been found to precipitate from aqueous solutions after relatively short periods in the form of stannous oxyfluoride, which is inactive, thereby reducing the potency (col. 1, lines 32-35). It has been found that the presence of the hydroxyl substituted aliphatic di- and tri carboxylic acids, or a water-soluble salt thereof, is effective to prevent the precipitation of the stannous ion while in solution (col. 1, lines 65-67). 
Fiscella differs from the instant claims insofar as not disclosing reducing staining of surfaces in the oral cavity resulting from use of an oral care mouth rinse comprising at least one source of ionic tin. 
	However, Yasushi et al. disclose wherein malic acid is a stain preventive/ removal agent and calculus preventive/ removal agent (page 3, last paragraph).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have used the liquid dentifrice of Fiscella in a method of reducing staining of surfaces in the oral cavity resulting from use of an oral care mouth rinse comprising at least one source of ionic tin since the liquid dentifrice comprises malic acid and malic acid is a known and effective stain preventing/ removal agent as taught by Yasushi et al. 
In regards to instant claim 20 reciting 0.05 to 0.30 wt. at least one aliphatic di- or tri-carboxylic acid or salt thereof, Fiscella discloses 0.1 to 5 wt. % hydroxyl substituted aliphatic di- or tri-carboxylic acid or salt thereof, which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards to instant claim 20 reciting an oral mouth rinse composition, Fiscella discloses a liquid dentifrice comprising 92 wt. % water. Because the liquid dentifrice comprises 92 wt. % water, it would have been obvious to one of ordinary skill in the art that the liquid dentifrice of Fiscella is capable of being an oral care mouth rinse. 


2.	Claims 24, 25, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiscella (US 3,282,792, Nov. 1, 1966) in view of Yasushi et al. (JP 2005187330 A, Jul. 14, 2005), and further in view of Mühlemann et al. (US 4,828,822, May 9, 1989).
The teachings of Fiscella and Yasushi et al. are discussed above. Fiscella and Yasushi do not disclose wherein the liquid dentifrice comprises amine fluoride and a further non-stannous fluoride ion source.
	However, Mühlemann et al. disclose formulations for oral care and dental care, which contain tin(II) salts and water, are stabilized against hydrolysis of the tin salts by the addition of certain cationic surfactant diamine salts. The additive fully preserves, or even potentiates, the inhibiting action of tin salts on plaque formation on dental caries (abstract). The addition of certain water-soluble organic diamine salts to aqueous media which contain tin(II) fluoride permits the preparation of stable precipitate-free formulations for the care of the mouth and of the teeth (col. 2, lines 43-50). Suitable diamine salts include N,N,N’tris-(2-hydroxyethyl)-N’octadecyl-1,3-diaminopropane, which, in the form of the dihydrofluoride, is referred to as amine fluoride 297 (col. 3, lines 10-33). Solutions of tin(II) fluoride are stabilized by the addition of one or more water-soluble organic amine salts in a weight ratio of Sn:amine which is suitably from 1:10 to 10:1 (col. 2, lines 53-56). Advantageously, these formulations additionally contain fluoride ions (col. 2, lines 67-68). The formulation may be a toothpaste further comprising sodium fluoride (i.e. non-stannous fluoride ion source) (Example 3). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated N,N,N’tris-(2-hydroxyethyl)-N’octadecyl-1,3-diaminopropane dihydrofluoride into the composition of Fiscella since it helps stabilize compositions comprising tin(II) salts and water as taught by Mühlemann et al.
Although Fiscella discloses malic acid to help stabilize tin(II) salts in water, generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. Therefore, since both malic acid and N,N,N’tris-(2-hydroxyethyl)-N’octadecyl-1,3-diaminopropane dihydrofluoride stabilize tin(II) salts in water, it would have been obvious to have used them both for stabilizing tin(II) salts in water.
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated sodium fluoride into the composition of Fiscella since it is advantageous for oral compositions to contain fluoride ions and sodium fluoride is a known source of fluoride ions that may be used with tin(II) fluoride and N,N,N’tris-(2-hydroxyethyl)-N’octadecyl-1,3-diaminopropane dihydrofluoride as taught by Mühlemann et al.
In regards to instant claim 24 reciting 0.10 to 0.25 wt. % amine fluoride, Mühlemann et al. disclose wherein solutions of tin(II) fluoride are stabilized by the addition of one or more water-soluble organic amine salts in a weight ratio of Sn:amine which is suitably from 1:10 to 10:1. Fiscella discloses about 0.1 to 2.0% by weight of stannous fluoride. Thus, it would have been obvious to have a composition comprising 0.1% stannous fluoride, which comprises 0.08 wt. % ionic tin. Since it would have been obvious to have 0.08 wt. % ionic tin, it would have therefore been obvious to have 0.1 wt. % N,N,N’tris-(2-hydroxyethyl)-N’octadecyl-1,3-diaminopropane dihydrofluoride for a 1:1.25 ratio of Sn:amine. 

3.	Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiscella (US 3,282,792, Nov. 1, 1966) in view of Yasushi et al. (JP 2005187330 A, Jul. 14, 2005), Mühlemann et al. (US 4,828,822, May 9, 1989), and further in view of Yankell (US 3,914,406, Oct. 21, 1975).
	The teachings of Fiscella, Yasushi et al., and Mühlemann et al. are discussed above. Fiscella, Yasushi et al., and Mühlemann et al. do not disclose wherein the liquid dentifrice comprises 9-octadecenylamine hydrofluoride. 
	However, Yankell discloses a dentifrice composition for preventing and treating gingivitis containing amine fluorides (abstract). The amine fluoride may be 9-octadecenylamine hydrofluoride (claim 7). The composition will contain amine fluoride in an amount of from about 0.1 percent to about 10.0 percent (col. 3, lines 12-16). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 0.1 percent to about 10.0 percent 9-octadecenylamine hydrofluoride into the liquid dentifrice of Fiscella motivated by the desire to have the composition treat gingivitis as taught by Yankell. 

4.	Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiscella (US 3,282,792, Nov. 1, 1966) in view of Yasushi et al. (JP 2005187330 A, Jul. 14, 2005), and further in view of Gaffar et al. (US 5,466,437, Nov. 14, 1995) and Alexander et al. (WO 98/31332 A1, Jul. 23, 1998).
	The teachings of Fiscella and Yasushi et al. are discussed above. Fiscella and Yasushi et al. do not disclose wherein the liquid dentifrice comprises 0.3% polyvinylpyrrolidone of molecular weight 58,000.
However, Gaffar et al. disclose an oral composition mouthwash or liquid dentifrice (abstract). When the oral composition is a liquid dentifrice a natural or synthetic thickener or gelling agent is typically present in proportions of about 0.1 to about 10% (col. 11, lines 36-38). Suitable thickeners or gelling agents include polyvinylpyrrolidone (col. 11, line 49). 
Alexander et al. disclose a two phase mouthwash composition comprising polyvinyl pyrrolidone (abstract). The polyvinyl pyrrolidone has an average molecular weight of at least 5,000 e.g. in the range of 5,000 to 100,000 (page 4, lines 20-21).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Accordingly, one of ordinary skill in the art would have incorporated about 0.1 to about 10% polyvinylpyrrolidone into the composition of Fiscella in order to incorporate this ingredient for its known function since this ingredient is known for formulating liquid dentifrices as taught by Gaffar et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a polyvinylpyrrolidone having a molecular weight in the range of 5,000 to 100,000 since this is a known and effective polyvinylpyrrolidone for liquid oral compositions as taught by Alexander et al. 

Response to Arguments
	Applicant argues that Fiscella contains no suggestion that its liquid dentifrice be used as a mouthwash and described them separately. Accordingly, it would not be obvious to use the Fiscella liquid dentifrice as a mouth rinse, or that one of skill in the art seeking to formulate a mouth rinse for use in a method as claimed would be motivated to start from a product in a different category. 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Applicant does not define “mouth rinse” in the specification. Therefore, the term “mouth rinse” is given its broadest reasonable interpretation. The broadest reasonable interpretation of a mouth rinse is a liquid that can be gargled in the mouth. As discussed in the rejection, the liquid dentifrice of Fiscella comprises 92 wt. % water. Because the liquid dentifrice comprises 92 wt. % water, it would have been obvious to one of ordinary skill in the art that the liquid dentifrice of Fiscella is capable of being gargled in the mouth and thus be an oral care mouth rinse. The liquid dentifrice of Fiscella comprising detergent, softener, and binder or suspending agent does not mean that the liquid dentifrice cannot be gargled in the mouth. Furthermore, it should be noted that the Patent Trial and Appeal Board affirmed the rejection using Fiscella to teach an oral care mouth rinse. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Yasushi only lists malic acid among a long list of stain or calculus preventive/removal agents. 
The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests and it is obvious to choose from a finite number of identified, predictable solutions. See 2143 (I). 

Applicant argues that Yasushi does not specify whether malic acid is a stain preventative, a calculus preventative, or both. 
The Examiner does not find Applicant’s argument to be persuasive. It would have taken no more than the relative skills of one of ordinary skill in the art to determine whether malic acid is a stain preventative/removal agent, a calculus preventative/removal agent, or both. Regardless, malic acid as a calculus preventative/removal agent is also a stain preventative/removal agent because calculus is a build-up of plaque on teeth, thus calculus is a stain. Thus, malic acid as a calculus preventative/removal agent is expected to remove stains. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Yasushi is silent regarding whether malic acid has any effect in preventing staining by tin ions, and must less at the specific concentrations recited in the present claims.
	The Examiner does not find Applicant’s argument to be persuasive. Instant claim 20 does not recite reducing ionic tin stains or any specific type of stain. As such, it is not necessary for the prior art to disclose wherein malic acid has an effect in preventing staining by tin ions. Instant claim 20 recites reducing staining of surfaces in the oral cavity resulting from use of an oral care mouth rinse in a subject in need thereof comprising at least one source of ionic tin, wherein the method comprises formulating the oral mouth rinse to comprise at least one aliphatic di- or tri carboxylic acid. An oral care composition without a stain preventative/removal agent would not necessarily prevent or reduce stains. Thus, it would have been obvious to one of ordinary skill in the art that stains may result from use of a composition without a stain preventative/removal agent. Since malic acid is a known stain preventative/removal agent as taught by Yasushi et al., it would have been obvious to one of ordinary skill in the art that a composition formulated with malic acid (i.e. aliphatic di- or tri- carboxylic acid) would reduce stains compared to a composition without malic acid or a known stain preventative/removal agent. Stannous fluoride is not a known stain preventative/removal agent. Therefore, it would have been obvious to one of ordinary skill in the art that stains may result from use of the composition of Fiscella comprising stannous fluoride (i.e. source of ionic tin) without malic acid and that the addition of malic acid would allow the composition to reduce stains. As such, the claimed invention is obvious and Applicant’s argument is unpersuasive. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20, 22 and 24-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 23 and 25 of copending Application No. 15/529,656 in view of Fiscella (US 3,282,792, Nov. 1, 1966). The pending and copending claims both recite an oral care mouth rinse comprising at least one source of ionic tin. The pending claims differ from the copending claims insofar as reciting at least one aliphatic di- or tri- carboxylic acid. However, Fiscella discloses a mouthwash composition comprising an aqueous solution to which has been added from about 0.01 to 0.2% by weight of stannous fluoride (i.e. source of ionic tin) and from about 0.05% to about 3% by weight of a stabilizing agent selected from the class consisting of citric and malic acid and the water-soluble salts of citric acid and hydroxyl substituted aliphatic dicarboxylic acids (claim 10). Stannous salt, such as stannous fluoride, is used as an active ingredient in oral compositions to retard dental caries (col. 1, lines 27-29). However, stannous fluoride has been found to precipitate from aqueous solutions after relatively short periods in the form of stannous oxyfluoride, which is inactive, thereby reducing the potency (col. 1, lines 32-35). It has been found that the presence of the hydroxyl substituted aliphatic di- and tri carboxylic acids, or a water-soluble salt thereof, is effective to prevent the precipitation of the stannous ion while in solution (col. 1, lines 65-67). Therefore, it would have been obvious to have incorporated about 0.05% to about 3% of an aliphatic di- or tri- carboxylic acid into the composition of the pending claims to prevent the precipitation of stannous ion as taught by Fiscella. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 




Conclusion
Claims 20, 22 and 24-31 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612